Title: To George Washington from Lodwick, 25 July 1783
From: Lodwick
To: Washington, George


                        
                            Most Noble SirSchenectady July 25th 1783
                        
                        May it not be offencive, to your Excellency When I acquaint your honour, of the porport of this broken line From four of yr heads of your brethern the onidias now Residing in this plac. the black Smith by name Lodwick. The beatch tree. thomas. and Peter fry of Said tribe or party Brother Warriour. as we know and are well assured that you are the head warriour of the thirteen united Stats, we your Brethern the onidias and tuscaroras are glad. in our hearts  and more So to have the happiness to See our brother in this town as we have longed to See him of a long time. to lead him into the Scrolls of our circumstance as we are and have been Suffering in this town Since we have resided here. Brother when you past By us the other Day. we had no oppertunity to open our Desires or lay any thing before our brother for his hurry being Great and his Stay So Short that we could only say we had no Sight  of our brother and that was all.  and indeed it was Sorrow to the whole that we could not Converse to Gether. and for fear, brother the lik Should hapen again. as Soon as I heard of our brothers Coming I put Some of my thoughts as well as circumstances to paper; to let our brother the head know how it is with us Now as well as hitherto Since we came here. Brother in the Spring we had the good Ness of peace at which we were all greatly rejoyced but when the word Came for us all to return to our old place. to our great Surprize We had no Food nor pervisions nor tools to worke with and we received but very little assistance from our brethern of this place for Such bussiness as we went upon to clear the old fields and haveing little or nothing to Eat the had no heart to wirk if the had tools it Self to work with for the had Not long been there but all was Gone and the Say two of their bretheren the tuscarros parished with hunger and We know not But that will be the Case with many more if the Dont Geet releaf in Season. for in Deed brother We find to our Sorrow that your Words and our circumstance are very wid apart Brother for with all your fair promises we are like to perish with hunger and Cold. which brother if you Enquir rightly and Strictly into the truth of what is here you Will realy find it So.Brother is this the fulfillment of all your fair promises that at the last we must Die with hunger and Cold. if we had but plennty of powder and lead we might posseablely make out. to live and hard enough to. but the most that we geet is half a pound of powder and twenty bulls what is that to the maintainance of a large family when the will eat all in two or three days that the can or do General well with that qantity. Now brother warriour as you are the head We Now look to you for a relief of powder and lead. As you well know the use  of it We hope you will help  this time with a quantity Each I mean ordder and to help our families with Something to Eeat as wel as Wearng InDeed Brother when you called to us and gave us Good in couragement. to Come and Sit down him telling us that nothing on your part Should be wanting to make us happy. but to our Great Surprise we found it other Waise for in deed we have been worse then ill used We have been murderd an robed and have starved and this is the good and kind treat ment we have received from our great friends. We have many times been put off one lot of 5 pounds or eight for four men for four days meat less yet and as to that it was generaly the refues of the Country not fit for dogs to Eat let alone for them that the called friends yet we bore it all with patience and robed along as well as we could. but indeed brother when we it came harder and harder. Some of our warriours when our wifes and Children Cry about them with hunger the have not with standing all our intreaties  have kill some  of our bretherns Creatures which Could it be prevented would never have been done but it was to save life. Many Complaints went abroad but to no purpose for we think the more we Sought relief the worse we found it yet bore it as well as we Could till now and this Comes hard that at the last we must be pusht off with little or satisfaction for all or all our troubles I Say we take this last push worse than all the rest. which we hope our brother of the thirteen States will take into Consideration and give us an answer to this, and these we Shall know whether it is by Numbers.Their Consent that are so treated  and I hope that as our brother has a Sharp eye that he will Narrowly inspect into the truth of what we have now Spoke. and he will find the half is not here told. My Dear brother let me tell you when I was with own people our own place. we had plenty of everything we had house and househod Stuff, we had Creaturs of all kinds Such as horses, Cows, Swine, plenty of each and fowls of all kinds; arms and all things in order but when word Came to us from our brethern the united States  we Could not take along with us  that we Should  which we obeyd as quick as possible the most of our Goods we hid in the woods, our Creaturs We  long as far as fort Schuyler where the were over taken by the  many of them were killed on the Spot in Sight of the whole fort. the rest we brought to this town, where we have lost the whole Sum run away, Some Stold. and when our young men were drunk the took them for less than half price. and is this the kind treatmend you told us of when we was at home. you also told us of a black Smith. and gun Smith. and all to no purpose if we had money to pay it was half gon no money no work all. Now brother, Consider well what we the heads of your breathern have detaild and to the half is not told, for many Greivancess we have let Slip, but I hope this will answer, the end it is Designed for and we hope our brethern will take into Consideration, and See matters, a little rited and in So Doing you will Gratly win the hearts of us your brethern the onedias and tucararus have present, and we remain tho’ not quit Contented till we have an answer to this which Colonel  of this place and Several other gentlemen, if the Speak the truth of their minds can aver to many truths here related. this from us your brethern of this Consel.
                    Black SmithBeatch treeLodwickThomas